ORDER ON MOTIONS TO DISMISS
We have cross motions for dismissal. Counter-claimant Tualauulu E. Toia (“Toia”) moves to dismiss claimant Serna Faleafaga’s (“Faleafaga”) petition, on the grounds that she had offered the family’s matai title for registration before the family had even met to select a new matai. See A.S.C.A. § 1.0405(b); In re Matai Title “Taliaaueafe,” 3 A.S.R.3d 225 (Trial Div. 1999) (Order on Motion to Dismiss).
Faleafaga responded with her own motion to dismiss, arguing that Toia’s petition and counterclaim was non-responsive to her succession claim to the “Faleafaga” matai title, because Toia’s counterclaim refers to an “Aofaga” matai title.
Dealing first with Faleafaga’s motion to dismiss, we note that her petition adverts to the “Faleafaga/Aofaga” matai title as the subject of her succession claim. At the same time, the weight of the evidence presented suggests that the labels “Faleafaga” and “Aofaga” have in the past been interchangeable; and that they reference the same matai title in Amouli. Faleafaga’s motion is unfounded and, therefore, denied.
*254On Toia’s motion to dismiss, we find that while certain members of the Faleafaga/Aofaga family had met to discuss the selection of a matai, those gatherings comprised only of Faleafaga’s immediate family; more specifically certain members of her clan. This hardly qualifies as a family meeting since Tuiasina Laumoli testified that the family is multiclan.
We further find that the alleged family meetings were not properly convened to ensure that all clans had adequate notice, in accordance with the customs of the Faleafaga/Aofaga family. Under these circumstances, where the family has not met to consider the issue of matai succession, there can be no “disputed claim,” properly before us. A.S.C.A. § 1.0409. See In re Matai Title “Taliaaueafe,” 3 A.S.R.3d at 225. As we previously noted:
Unless and until a family has had a meaningful opportunity to thoroughly confront the issue of matai succession and to decide for itself whether or not it can select a new titleholder, the Lands and Titles Division really has no business entertaining matai title cases.
Id. at 228-29. Toia’s motion to dismiss is granted, but without prejudice, so that the matter of selecting the next titleholder can be taken up by all the family’s clans.
Accordingly, all succession petitions currently before the Territorial Registrar pertaining to the matai title Faleafaga/Aofaga from the village of Amouli are dismissed without prejudice.
It is so ordered.